Citation Nr: 1728046	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, also claimed due to Agent Orange exposure.

4.  Entitlement to service connection for a low back disorder, to include degenerative joint disease (DJD).

5.  Entitlement to an initial compensable rating for a left chest scar associated with a gunshot wound (GSW).

6.  Entitlement to service connection for residuals of a gunshot wound (GSW) to the left chest, other than left chest scar, to include muscle injuries.



REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  His decorations include the Purple Heart and the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran had originally requested a hearing before the Board on his substantive appeal (Form 9), but subsequently withdrew the request in a February 2015 statement.

In June 2015, the Board remanded the claims for entitlement to service connection for bilateral sensorineural hearing loss, tinnitus, hypertension, low back disorder, residuals of a GSW to the left chest, and the claim for higher initial rating for a left chest scar associated with a GSW to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Board notes that the Veteran was previously denied entitlement to service connection for residuals of a GSW in June 1976.  At that time, service records did not confirm the injury.  Since that time, the Veteran's military records have been corrected to reflect, among other things, that the Veteran is a Purple Heart recipient for injuries sustained in combat while he was on active duty in Vietnam.  The Veteran sought to reopen his claim in 2012.  Generally, when a claim has been finally adjudicated it may not be reconsidered without the submission of new and material evidence.  See 38 C.F.R. § 3.156(a) (2016).  Here, however, personnel records that existed at the time of the 1976 decision were received by the RO after the 1976 decision.  These records are relevant to the claim in that it substantiates the Veteran's contention that he was injured in combat.  Accordingly, new and material evidence is not necessary in this case and the Veteran's claim seeking entitlement to service connection for GSW residuals will be reconsidered anew.  See 38 C.F.R. § 3.156(c).  

Indeed, the Veteran was granted service connection for a scar associated with a GSW in an August 2013 rating decision.  The Veteran appealed the initial rating, but this subsequent grant does not abrogate his original appeal seeking entitlement to service connection for all residuals of his GSW.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding after a veteran has perfected an appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue is still properly before the Board.

The issues of service connection for hypertension, low back disorder, and residuals of a GSW to the left chest, other than a left chest scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACTS

1.  Hearing loss did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to service, to include noise exposure.
 
2.  Tinnitus did not manifest in service, within the one year presumptive period, or for many years after service, and is unrelated to service, to include noise exposure.

3.  The service-connected left chest scar associated with a GSW is painful, but the scar does not affect an area of at least 6 square inches (39 square centimeters) and it does not cause additional functional impairment of the affected areas. 


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for a 10 percent rating, but no higher, for a left chest scar associated with a GSW are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes (DCs) 7801-7805 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in June 2012 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran.  The Veteran's service treatment records, personnel records, VA treatment records, and lay statements of the Veteran and others have been obtained and associated with the claims file.  The AOJ made numerous attempts to obtain all identified records, including VA treatment records.  The Board finds that all reasonable efforts to obtain outstanding treatment records were made.  There is no indication that further pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file. 

This case was previously remanded in June 2015.  The Board finds that all prior remand instructions pertinent to the service connection claim for hearing loss have been adequately completed.  Pursuant to the June 2015 remand, VA examinations were held in December 2015, and the examinations and opinions are adequate to decide the claims on appeal because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because it sufficiently informed the Board of the examiners' judgments on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The Board therefore finds that there has been substantial compliance with the remand directives with regards to the claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Analysis

1. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, the Veteran received the Purple Heart Medal and CIB. This constitutes evidence of combat participation.  VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017).  

If a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service incurrence arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d) This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a) , 3.309(a).  See also VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

A. Bilateral Hearing Loss

The Veteran contends that he developed hearing loss as a result of in-service noise exposure.  His DD-214 reflects that his military occupational specialty was a weapons infantryman.  Hence, the Board finds that in-service acoustic trauma is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

In this case, based on the December 2015 VA examination, the Board finds that the Veteran has current diagnoses of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran has therefore met the current disability element.  In addition, given the Veteran's military occupational specialty of infantryman and his combat status, the Board finds that in-service acoustic trauma is conceded.  Hence, the in-service injury or event element has also been met.  Therefore, the only issue remaining on appeal is whether current hearing loss is related to the in-service noise exposure. 

An audiological evaluation conducted as part of his May 1969 pre-induction examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

An audiological evaluation conducted as part of the April 1971 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
--
--
LEFT
0
0
0
--
--

In his May 2012 Application for Compensation and/or Pension, the Veteran reported that his bilateral hearing loss began in 2007.

The Veteran was afforded a VA audio examination in December 2015 to determine the nature and etiology of his claimed hearing loss.  The Veteran reported military noise exposure from machine guns, artillery, mortars, and helicopters.  The Veteran also reported civilian noise exposure working as an electrician in a power plant.  The examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
20
45
55
65
60
LEFT
25
55
60
60
70

Speech recognition score was 72 percent for the right ear.  Speech recognition test on the left ear was not conducted due to language difficulties, cognitive problems, and inconsistent word recognition scores.  As such, these results indicate that the Veteran has a bilateral hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed sensorineural hearing loss in the right ear and left ear.  Based on a review of the claims file and examination, the examiner opined that the Veteran's bilateral hearing loss is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  As rationale, the examiner stated that the Veteran had normal hearing for both ears at enlistment and separation from service with no changes in hearing thresholds greater than normal during service.  The examiner noted that service treatment records were negative for complaints or treatment for a hearing condition.  The examiner acknowledged that acoustic trauma was conceded, but noted that the effects of such trauma on the auditory system is immediate or rapid in onset.  The examiner also noted that that the Veteran has a history of noise exposure as a civilian working on an assembly line in a power plant and a family history of hearing loss.  

The December 2015 examiner's opinion is based upon a review of medical records, reported history, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed). 

Service connection for the Veteran's hearing loss disability must be denied as the preponderance of the evidence is against the claim.  The Veteran's service treatment records are negative for any symptoms of, treatment for, or diagnoses relating to hearing loss.  No symptoms or diagnoses related to hearing loss were noted on the August 1967 separation examination.  In addition, in his Application for Compensation and/or pension, the Veteran reported that his bilateral hearing loss began in 2007.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is one factor, along with those above, that can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The evidence reflects that bilateral hearing loss did not manifest in service.  Additionally, there is no evidence to suggest or support that sensorineural bilateral hearing loss manifested within the one year presumptive period after service.  The Veteran specifically indicated his hearing loss did not manifest until many years after service.  As such, neither the chronic disease presumption of 38 C.F.R. § 3.307(a) nor the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) are for application. 

As to the lay evidence, the Board has considered the statements of the Veteran and other laypersons on this question, indicating that the Veteran's hearing loss is caused by or aggravated by service.  The Veteran is competent to state that he experiences hearing loss.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  To the extent that the Veteran and other laypersons claim that the Veteran's hearing loss is related to in-service noise exposure, the statements as to the etiology of hearing loss, as opposed to its existence, are testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's statements, and other lay statements associated with the record, are competent, the specific, reasoned opinion of the trained health care professional who conducted the December 2015 VA examination is of greater probative weight than the more general lay assertions. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hearing loss.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B. Tinnitus

Here, the Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.  

As indicated above, the Veteran served on active duty from June 1969 to June 1971.  His STRs, including his April 1971 separation examination, are pertinently absent any complaints of or treatment for tinnitus.  

The Veteran has not claimed that he was diagnosed with tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  Rather, he has contended that he was exposed to noise from machine guns, artillery, mortars, and helicopters.  Additionally, the Veteran engaged in combat with the enemy.  Thus, noise exposure is conceded.

A VA audiology examination was conducted in October 2012.  The Veteran reported the onset of his tinnitus 8 or 9 months prior to this examination.  The examiner concluded that it is less likely as not (less than 50/50 probability) that the Veteran's tinnitus is caused by or a result of his military noise exposure.  The examiner reasoned that there is no evidence linking the Veteran's tinnitus to his active military service and that an onset more than 40 years after active duty likely means that the Veteran's tinnitus is not related to or caused by military noise exposure.  

The Veteran was afforded another VA examination in December 2015 at which time the examiner noted the Veteran's report of tinnitus, and concluded that it is less likely as not (less than 50/50 probability) that the Veteran's tinnitus is caused by or a result of his military noise exposure.  The examiner explained, the Veteran reported the onset of tinnitus occurred in 2010, 39 years after active duty service, and that it is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure.  

As indicated above, as the October 2012 and December 2015 VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record.  

As to the lay statements, the Veteran indicated that the tinnitus manifested many years after service.  The chronicity and continuity provisions of 38 C.F.R. § 3.303(b) are therefore not for application.  Moreover, the Board has considered the lay statements of the Veteran and other laypersons on this question, indicating that the Veteran's tinnitus is caused by or aggravated by service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, the question of whether tinnitus is related to in-service noise exposure is one relating to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Id ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's statements, and other lay statements associated with the record, are competent, the specific, reasoned opinions of the trained health care professionals who conducted the VA examinations are of greater probative weight than the more general lay assertions
. 
For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for tinnitus.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Higher Initial Rating for GSW Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As explained below, the Board finds uniformed ratings are warranted for the adjudicated claims.

The Veteran is service-connected for a left chest scar associated with a GSW.  The scar has an initial noncompensable rating under the Diagnostic Code (DC) 7802.  38 C.F.R. § 4.118, DC 7802.  

Under the applicable scar rating criteria, DC 7801 governs burn scars, other than the head, face, or neck, that are deep and nonlinear.  It provides a 10 percent evaluation when the area or areas exceed six square inches (sq. in) (39 square centimeters (sq. cm.)).  A 20 percent evaluation is assignable when the area or areas exceed 12 sq. in. (77 sq. cm).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804.
 
Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

The Veteran was afforded an October 2012 VA examination.  The examiner recounted that the Veteran has a GSW to the left side of his chest from an injury in 1970, where the bullet was lodged into his chest.  Clinical evaluation revealed the following about the scar: described as 1 centimeter (CM) oval scar on the left side of the chest; anterior trunk affected; superficial and non-linear; a 1 cm long and .25 cm wide.  The examiner noted that the scar was not unstable and was without frequent loss of covering of skin over the scar.  The examiner also noted that the scar was not painful and was not due to burns.  Pertinent physical findings revealed that there were no complications, conditions, signs, and/or symptoms (such as muscle or nerve damage) associated with the scar or disfigurement of the head, face, or neck.

In August 2013 rating decision, the Veteran was awarded a grant for service connection for scar, residual of a GSW to left chest, with a non-compensable rating, effective May 31, 2012. 

In September 2013 notice of disagreement (NOD), the Veteran asserted that he disagreed with the non-compensable rating because he is in constant pain on the site of the scar and the areas surrounding it.  The Veteran further asserted that he told the VA examiner of his fact. 

In a September 2013 statement from Ms. L.C., she stated that she has known the Veteran for over 40 years and knows the Veteran's history in regards to his GSW while he was in the military.  She described that she has watched him being in pain if his scar is touched or if the Veteran sleeps on the side where the site of scar is located.  Ms. L.C. further described that the Veteran has trouble sleeping and he is in pain at night.  She stated that his scar also causes the Veteran pain when he rolls over on it. 

In December 2015, the Veteran was afforded a VA examination for his claim with review of the claims file.  The examiner noted that the Veteran had a GSW to the left side of his chest in 1970, where the bullet was lodged in, and the Veteran still has a foreign body in that location according to the X-ray results.  The Veteran reported that it hurts to lie on the side where his GSW is located.  The examiner noted one scar affecting the anterior trunk.  During clinical examination, the examiner stated that the scar was not painful, unstable, or due burns.  The scar was noted as deep and non-linear.  She measured the scar 1 cm long and .25 cm wide.  The examiner noted that the scar does not result in a limitation of function.  Pertinent physical findings revealed that there were no complications, conditions, signs, and/or symptoms (such as muscle or nerve damage) associated with the scar.  

The record shows that the Veteran has consistently reported pain in area affected by the GSW.  (Veterans NOD from September 2013, statement from Ms. L.C. from September 2013, VA examination report from December 2015).  Although the October 2012 and December 2015 VA examiners did not indicate there was pain associated with the scars, the record is clear that the Veteran has consistently maintained that he had pain in the scar region, and is competent to do so.  Consequently, with reasonable doubt resolved in favor of the Veteran, the Board finds that the most appropriate rating is 10 percent under DC 7804 for one painful scar.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7804. 

The additional potentially applicable scar DCs 7801, 7802 contemplate affected scar areas larger than those shown on the above clinical evaluations.  38 C.F.R. § 4.118, DCs 7801, 7802.  Consequently, they are not for further consideration. 

For the reasons stated above, a 10 percent rating, but no higher, for one painful scar of the left side of the chest is warranted and the preponderance of the evidence is against a higher rating or separate rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

An initial 10 percent rating for a left chest scar associated with a GSW is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

The Veteran asserts that his hypertension, low back disorder, and residuals of a GSW to the left chest are related to his active duty service.

The Veteran underwent VA examinations in December 2015.  Regarding the service connection claims for hypertension and low back disorder, the examiner found that there was no diagnosis of hypertension or for a low back while he was in service from 1969 to 1971.  The examiner rendered a negative opinion without providing any additional rationale.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the December 2015 VA examination is inadequate.  The examiner did not provide an adequate rationale in finding a lack of nexus between the hypertension or back disorder and service.  Therefore, remand is necessary to provide the Veteran with a new VA examination and opinion.

With regard to hypertension, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

As for service connection for GSW Residuals and as explained in the introduction, the Veteran filed a claim seeking entitlement to service connection for GSW residuals in 2012.  It was denied in October 2012, and the Veteran filed a timely Notice of Disagreement in November 2012.  Thereafter, the Veteran's claim was partially granted in August 2013 when he was awarded a rating for a left chest scar associated with the GSW.  Neither the August 2013 rating decision nor the August 2013 Statement of the Case (SOC), however, addressed the Veteran's original appeal seeking entitlement to service connection for all residuals of his GSW.  Indeed, he underwent a VA examination in August 2013 addressing muscle injuries stemming from the GSW.  In June 2015, the Board remanded this claim to allow the RO to provide the Veteran with a SOC.  However, the RO did not provide a SOC regarding the claim to the Veteran. 

Accordingly, the claim must be remanded once again to allow the RO to provide the Veteran with a SOC on this issue, which has now been recharacterized to reflect that service connection for the GSW scar has been granted.  38 C.F.R. § 19.9(c), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule to Veteran for appropriate VA examinations to determine the nature and etiology of any lumbar spine disorders and hypertension.  All necessary special studies or tests are to be accomplished.

The claims file must be made available to the examiners and reviewed by the examiners.

The examiners are directed to consider the Veteran's lay description of in-service laborious duties, combat circumstances, and symptoms since service.  The examiners should also be informed of the Veteran's confirmed combat service in Vietnam with presumed Agent Orange herbicide exposure. 

(a) For the low back claim:

Based on the examination and review of the records, the examiner should identify all low back diagnoses found, to include DJD, and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service in light of the described in-service combat events, treatment since service, and described symptoms since service.
  
(b) For the Hypertension Claim:

Based on the examination and review of the records, the examiner is asked to opine whether the Veteran's hypertension manifested in-service or within one year of service.

If not, the examiner is asked to opine whether the Veteran's hypertension was at least as likely as not (a 50 percent probability or more) caused by service, or is otherwise related to service in light of the described in-service combat events, presumed Agent Orange exposure, treatment since service, and described symptoms since service.

The limited or suggestive evidence of a relationship between hypertension and Agent Orange exposure should be addressed.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions. 

A complete rationale must be provided for any opinions expressed. 

2.  Provide the Veteran and his agent a statement of the case (SOC) as to the issue of entitlement to service connection for residuals of a GSW to the left chest, to include muscle injuries, other than a left chest scar.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the issue should not be certified to the Board.  If one is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

3. Thereafter, readjudicate the Veteran's issues remaining on appeal.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


